The plaintiffs are a corporation existing under the laws of Massachusetts, and having their principal place of *Page 131 
business in that state. They have erected upon their own land in that state a mill and dam, by means of which the defendant's land in this state has been flowed. They bring this petition for the assessment of all damages, past and prospective, occasioned thereby.
The act of July, 1868, ch. 20, under which this petition is brought, is entitled "An act for the encouragement of manufactures." It was manifestly intended for the encouragement of manufactures in this state. By the language of the third section, the committee can make no assessment of damages, unless they shall be of the opinion that the flowing "is or may be of public use or benefit to the people of this state."
It is one of the plainest elementary rules, that no legislature can extend its laws to territory beyond the borders of its own state. How, then, can the courts of this state have any jurisdiction over dams and mills in another state? How shall a court in New Hampshire decree that a corporation in Massachusetts may not maintain a dam in that state above a certain height? and, if such decree were made, how would the court be able to enforce it? By section 3 it is made the duty of the committee, besides hearing the parties, to view the premises. But how are the committee to comply with that provision of the law, without committing a trespass when they enter upon premises outside the limits of the state against the will of the owner?
By section 4 it is provided that no person or corporation shall derive any title from such proceeding until they have paid or tendered to the person aggrieved or damaged the amount of the adverse judgment that may be rendered. By this must be meant a deriving of title to rights and premises within the state; for no legislature can extend its laws to property or persons not within the reach of its sovereignty. Farnham v. Blackstone Canal Co., 1 Sum. 62.
In actions arising out of the reality, it is a good plea to the jurisdiction of a court that the land on which the wrong was committed, or out of which the action arose, lies in a foreign country or state. In an action brought for the recovery of land so situated, a plea to the jurisdiction is not even necessary. The judgment in such case being in rem must be utterly nugatory, and the exception may be taken at any stage of the proceedings. Gould's Pl., ch. 5, secs. 21, 22.
In any view that may be taken of this case, I do not see how this petition can be maintained.
Demurrer sustained. *Page 132